Citation Nr: 1106730	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to 
include as secondary to a service-connected disability.

2.  Entitlement to a compensable evaluation for residuals of 
cervical cancer.

3.  Entitlement to an initial disability rating in excess of 10 
percent for right knee patellofemoral syndrome.

4.  Entitlement to an initial disability rating in excess of 10 
percent for left knee patellofemoral syndrome.

5.  Entitlement to an initial disability rating in excess of 20 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2006, February 2006 and March 2007 rating 
actions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

In January 2006, the RO continued the previously assigned non-
compensable evaluation for the Veteran's residuals of cervical 
cancer.

In February 2006, the RO held that service connection was 
warranted for right knee instability, right knee patellofemoral 
syndrome, left knee instability, left knee patellofemoral 
syndrome, and residuals of a post-epidural.  The Veteran's right 
knee instability was rated as 30 percent disabling.  The right 
knee patellofemoral syndrome, left knee instability and residuals 
of an epidural were each rated as 10 percent disabling.  
Noncompensable evaluations were assigned for left knee 
patellofemoral syndrome.  At that time, service connection was 
denied for a low back strain, headaches, left ankle impairment 
and right ankle impairment.

In her May 2006, the Veteran appealed the 10 percent rating 
assigned for her right knee patellofemoral syndrome, the 10 
percent rating assigned for her residuals of a post-epidural, and 
the non-compensable evaluation assigned for left knee 
patellofemoral syndrome.  She also appealed the denials of 
service connection for a low back strain and headaches.  

In the March 2007 statement of the case (SOC), the RO continued 
the noncompensable rating and 10 percent evaluation assigned for 
the Veteran's residuals of cervical cancer and right knee 
patellofemoral syndrome, respectively.  The RO also continued the 
denial of entitlement to service connection for migraine 
headaches.  As to the Veteran's left knee patellofemoral 
syndrome, the RO determined that it warranted an initial 
disability rating of 10 percent.  Additionally, the RO held that 
the Veteran's claim for service connection for a low back strain 
was part and parcel of the Veteran's service-connected residuals 
of a post-epidural disability and increased the disability to 20 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges entitlement to service connection for 
migraine headaches; entitlement to a compensable evaluation for 
residuals of cervical cancer; entitlement to an initial 
disability rating in excess of 10 percent for right knee 
patellofemoral syndrome; entitlement to an initial disability 
rating in excess of 10 percent for left knee patellofemoral 
syndrome and entitlement to an initial disability rating in 
excess of 20 percent for a lumbar spine disability.

With respect to the duty to the assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2009).  Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).

With respect to the claim of entitlement to service connection 
for migraine headaches, the Board notes that the Veteran raised a 
new theory entitlement.  In January 2011, the Veteran, by means 
of her representative, alleged that her migraine headaches were 
possibly secondary to service-connected disability.  In this 
case, the Veteran has not been afforded a VA examination to 
specifically determine whether she has migraine headaches 
secondary to or aggravated by her service-connected disabilities.  
Thus, the Board finds that a VA examination is necessary under 38 
U.S.C.A. § 5103A.

With regards to her claims for increased disability ratings, the 
Veteran, by means of her representative, submitted in January 
2011 that her service-connected residuals of cervical cancer, 
right knee patellofemoral syndrome, left knee patellofemoral 
syndrome and lumbar spine disability had increased in severity.  
The Veteran was last afforded VA examinations in September and 
November 2005.  In light of the Veteran's report of increased 
symptomatology, the Board finds that she should be afforded 
additional VA examinations.  In this regard, the Board notes that 
when a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom he has received treatment for migraine 
headaches, residuals of cervical cancer, 
bilateral knee patellofemoral syndrome and 
a lumbar spine disability since service.  
After securing the necessary authorizations 
for release of this information, seek to 
obtain and associate with the claims file, 
copies of all treatment records, referred 
to by the Veteran, not already of record.  
Obtain VA medical records pertaining to the 
Veteran that are dated since February 2007, 
including any available records from the 
VAMC in Fayetteville, North Carolina.  If 
any such records cannot be located, please 
so indicate in the record.  

2.  Schedule the Veteran for a VA 
examination by an appropriate health care 
provider to determine whether the Veteran 
has migraine headaches due to service, 
including as secondary to her service-
connected disabilities.  The following 
considerations will govern the examination:

The claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with this examination, and the 
examiner must acknowledge receipt and 
review of this material in any report 
generated as a result of this remand.

After examination of the service treatment 
records and post service treatment records 
as found in the claims folder, and 
conducting any appropriate clinical testing 
and any appropriate interview with the 
Veteran, the examiner must respond to the 
following inquiries:

(1) Does the Veteran have migraine 
headaches that were incurred or 
aggravated by or during active 
military service?

(2) If the Veteran has a migraine 
headaches that was not incurred during 
or aggravated by active military 
service, does she have migraine 
headaches that were caused or 
aggravated by any of her service-
connected disabilities?

The examination report must reflect review 
of pertinent material in the claims 
folders.  All findings should be reported 
in detail.  A complete rationale for all 
opinions must be provided.

3.  Schedule the Veteran for a VA 
gynecological examination, with an 
appropriate examiner, to determine the 
nature and severity of the service-
connected residuals of cervical cancer.  
The examiner must review the claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  The examiner 
must address whether the Veteran's symptoms 
require continuous treatment and/or whether 
the Veteran's symptoms are not controlled 
by continuous treatment.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

4.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current level of severity of her service-
connected bilateral patellofemoral 
syndrome.  The claims folder should be made 
available to the examiner for review.  Any 
indicated evaluations, studies, and/or 
tests deemed to be necessary by the 
examiner should be accomplished.

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent subluxation 
or lateral instability, and whether there 
is objective evidence of pain on motion.  
If so, the examiner should identify to what 
extent the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
equate such functional losses to additional 
degrees of limited motion (beyond that 
shown clinically).

5.  Schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise to determine the current level of 
severity of her service-connected lumbar 
spine disability.  The claims folder should 
be made available to the examiner for 
review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.

The examiner must further report the 
complete range of motion for the 
thoracolumbar spine.  In providing this 
objective information, he should indicate 
whether there is likely to be any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following: pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should describe any 
neurological manifestations of the 
Veteran's lumbar spine disability, 
including but not limited to whether there 
are confirmed signs of sciatica involving 
the lower extremities.  The physician 
should further clarify whether a diagnosis 
of intervertebral disc syndrome (IVDS) 
applies, and if so indicate the frequency 
and severity of any IVDS exacerbations 
and/or incapacitating episodes.

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted above.

6.  Following such development, the RO/AMC 
should review and readjudicate the claims.  
See 38 C.F.R. § 4.2. If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, she and her representative 
must be furnished a Supplemental Statement 
of the Case at her most recent address of 
record, and afforded an opportunity to 
respond.  Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

